Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2021 has been entered.
Response to Amendment
The Amendment filed Sept. 16, 2021 has been entered. Claims 1-9 and 19-25 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-9, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbits et al (US Patent No. 10,513,089) in view of Lewis et al. (US 2018/0251649).
Regarding claim 1, Tibbits discloses a method for four-dimensional printing of a composite structure (e.g. Fig. 1 is an illustration of one embodiment of a self-transforming 
Tibbits discloses that, the flexible, fibrous composite can be carbon fiber, glass fiber, basalt fiber, liquid crystal polymer (resin), and hybrids thereof (col. 1, lines 34-36). For example, Tibbits discloses that, Figs. 8A and 8B are illustrations showing nylon coupled to a carbon fiber (two layers (nylon and carbon) of composite fiber materials) (col. 15, lines 39-45). Thus, Tibbits discloses that, resins (for example added material from FDM 3D printer or hybrids) consolidated to one another (two layers), at least two of the composite layers being different from one another.    
Tibbits discloses activating the resin of the composite laminate to produce the composite structure comprising at least one curvature (i.e. a variety of different external stimuli can be used to cause shape transformation (forming a curvature as shown in Fig. 1). Typically, these external stimuli can also cause expansion or contraction in response to temperature 
Tibbits discloses the steps of laminating the composite layers. However, Tibbits does not explicitly disclose that the plurality of added material being composite layers. In the same field of endeavor, 4D printing, Lewis discloses that, as illustrated in Figs. 1-2(A) and (B), the 4D printing method may entail depositing a first layer 104 of filaments 102 on a substrate 114 in a first predetermined arrangement, where each filament 102 comprises a hydrogel 116 with anisotropic filler particles 108 embedded therein. A second layer 106 of the filament 102 may be deposited in a second predetermined arrangement on the first layer 104, such that the filaments 102 of the second layer 106 contact the filaments 102 of the first layer 104 at a number of contact regions ([0029], lines 1-10). The anisotropic filler particles 108 embedded in the hydrogel composite filament 102 may be at least partially aligned or highly aligned with a longitudinal axis of the filament 102 ([0031], lines 1-4). Thus, Lewis discloses that, depositing a plurality of composite layers according to the composite layer arrangement to form the composite laminate, each one of the plurality composite layers comprising longitudinal fibers and resin consolidated to one another, at least two of the composite layers being different from one another.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tibbits to incorporate the teachings of Lewis to create the 3D object with a curvature feature of multiple composite layers of the 3D object having the anisotropic filler particles (fibers) embedded in the hydrogel 
Regarding claim 2, Tibbits discloses that a variety of different external stimuli can be used to cause shape transformation (forming a curvature as shown in Fig. 1). Typically, these external stimuli can also cause expansion or contraction in response to temperature changes. For example, lasers can be used to apply localized heating (col. 13, lines 32-36). Thus, Tibbits discloses heating the composite laminate to a first temperature. Tibbits also show that each of the photographs was taken at a room temperature. Fig. 18A is a photograph of a curve transformation, in which the added material was printed onto the flexible, fibrous composite according Fig. 2B (col. 18, lines 4-8). Thus, Tibbits discloses cooling the composite laminate from the first temperature to a second temperature (for example a room temperature) to produce the composite structure comprising at least one curvature.    
Regarding claims 3 and 6, Tibbits discloses that, in the method, obtaining the composite layer arrangement includes generating a model of the composite laminate; determining a reconfiguration of the composite laminate that is expected to occur when the composite laminate corresponding to the model is activated to produce the 3D composite structure; generating the composite layer arrangement based on the reconfiguration having a radius of curvature of the composite laminate (i.e. it is believed that change in length can be modeled according to Formula (I): ΔL = α*L0*(T-T0); α = coefficient of thermal expansion (CTE), L0 = original length (e.g., of nylon), T0 = initial temperature, T = temperature  (col. 15, lines 31-36)). 
Regarding claims 4-5 and 7, Tibbits discloses that, in the method, generating the model of the composite laminate comprises modeling a shrinkage of resin used in the plurality of composite layers and modeling coefficients of thermal contraction of the plurality of composite layers and determining the reconfiguration based on a shrinkage of the resin used in the plurality of composite layers and on a difference in coefficients of thermal contraction of each layer of the plurality of composite layers (i.e. it is believed that change in length can be modeled according to Formula (I): ΔL = α*L0*(T-T0); α = coefficient of thermal expansion (CTE), L0 = original length (e.g., of nylon), T0 = initial temperature, T = temperature  (col. 15, lines 31-36); In general, a flexible fibrous composite provides a substrate for an added material. Together, the flexible, fibrous composite and the added material form a combined structure. The flexible, fibrous composite and the added material typically have different expansion or contraction rates (coefficients of thermal expansions) in response to an external stimulus (temperature change), which causes the combined structure to self-transform upon exposure to the external stimulus (col. 5, lines 40-47)). 
8-9, Tibbits discloses that, in the method, determining the reconfiguration comprises determining the reconfiguration due to heating of the composite laminate to the first temperature and cooling of the composite structure to the second temperature and determining the reconfiguration based on a temperature difference between the first temperature and the second temperature (i.e. Typically, these external stimuli can also cause expansion or contraction in response to temperature changes. For example, lasers can be used to apply localized heating (col. 13, lines 32-36); each of the photographs was taken at a room temperature. Fig. 18A is a photograph of a curve transformation, in which the added material was printed onto the flexible, fibrous composite according Fig. 2B (col. 18, lines 4-8). Thus, Tibbits discloses that, in the method, determining the reconfiguration comprises determining the reconfiguration due to heating of the composite laminate to the first temperature and cooling of the composite structure to the second temperature and determining the reconfiguration based on a temperature difference between the first temperature and the second temperature. At the same time, Tibbits discloses that in the method, determining the reconfiguration comprises determining the reconfiguration due to heating of the composite laminate to the first temperature and cooling of the composite structure to the second temperature and determining the reconfiguration based on a temperature difference between the first temperature and the second temperature.
Regarding claims 21-22, Tibbits discloses, for example as illustrated in Fig. 3A, the fiber orientation of at least one of the composite layers (flexible tri-axial fibrous composite) is different from the fiber orientation of another one of the added material layers (second material (130) having 0 degrees orientation). Thus, these two layers of composite materials have different 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tibbits to incorporate the teachings of Lewis to create the 3D object with a curvature feature of multiple composite layers of the 3D object. Doing so would be possible to fabricate a complicated shape of 3D object by using environmental stimuli (e.g., humidity, light, touch), as recognized by Lewis ([0005]).   
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tibbits et al. and Lewis et al. as applied to claim 1 above, further in view of Porter (US 2003/0104738).
Regarding claims 19-20, Tibbits in the combination discloses that, as another example, ultraviolet (UV) radiation can be used to cure UV-curable polymers (resin), which typically contact during cross-linking (col. 13, lines 32-45). Thus, Tibbits discloses that the activating includes inducing a chemical reaction changing a state of polymer resin from liquid to solid. However, the combination does not explicitly disclose the resin is provided in the form of 
Thus, Porter discloses that the thermoset resin from partially cured (B-stage) to fully cured. Porter realizes that doing so would be possible to improve core’s 20 ability to absorb energy from externally applied forces ([0033], lines 1-4 from bottom). The claimed thermoset resin is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with thermoset resin from partially cured (B-stage) to cully cured from Porter itself.
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbits et al (US Patent No. 10,513,089) in view of Porter (US 2003/0104738).
Regarding claims 23-25, Tibbits discloses a method for four-dimensional printing of a composite structure (e.g. Fig. 1 is an illustration of one embodiment of a self-transforming structure 100 (col. 6, lines 20-21)). Tibbits discloses that, as illustrated in Figs. 1 and 4, the method comprises obtaining a composite layer arrangement for forming a composite laminate having a substantially flat profile; depositing a plurality of added materials according to the composite layer arrangement to form the composite laminate, each one of the plurality of added materials comprising longitudinal grains having a longitudinal direction (i.e. The flexible, fibrous composite 110 forms a substrate (flat) for grains 130 of added material. The flexible 
Tibbits discloses that, the flexible, fibrous composite can be carbon fiber, glass fiber, basalt fiber, liquid crystal polymer (resin), and hybrids thereof (col. 1, lines 34-36). For example, Tibbits discloses that, Figs. 8A and 8B are illustrations showing nylon coupled to a carbon fiber (two layers (nylon and carbon) of composite fiber materials) (col. 15, lines 39-45). Thus, Tibbits discloses that, resins (for example added material from FDM 3D printer or hybrids) consolidated to one another (two layers), at least two of the composite layers being different from one another (including different thickness).    
Tibbits discloses activating the resin of the composite laminate to produce the composite structure comprising at least one curvature (i.e. a variety of different external stimuli can be used to cause shape transformation (forming a curvature as shown in Fig. 1). Typically, these external stimuli can also cause expansion or contraction in response to temperature changes. For example, lasers can be used to apply localized heating. … As another example, ultraviolet (UV) radiation can be used to cure UV-curable polymers (resin), which typically contact during cross-linking (col. 13, lines 32-45)).
However, Tibbits does not explicitly disclose that the plurality of added material being composite layers having fibers being pre-impregnated with partially cured thermoset resin. In the same field of endeavor, laminate, Porter discloses that, as illustrated in Figs. 1-2, the core 25) ([0034]). Porter discloses that, as illustrated in Fig. 2, the orientations of fibrous reinforcement 15, 25 and 35 are different from each other. Porter discloses that, as illustrated in Fig. 3, the multiple layers of pre-preg composites may have different thicknesses (related to claim 24).
Thus, Porter discloses that the thermoset resin from partially cured (B-stage) to fully cured. Porter realizes that doing so would be possible to improve core’s 20 ability to absorb energy from externally applied forces ([0033], lines 1-4 from bottom). The claimed thermoset resin is that the substitution of one known element for another is prima facie obvious IF yields predictable results to one of ordinary skill in the art. In this case, something to do with thermoset resin from partially cured (B-stage) to fully cured from Porter itself.
Response to Arguments
Applicant's arguments filed 9/16/2021 have been fully considered. 
In response to applicant’s arguments that nowhere does Tibbits teach to stack a plurality of the flexible, fibrous composite layers to one another and it is scientifically false to interpret the “added material” of Tibbits as a composite material layer, it is not persuasive. Tibbits discloses the flexible, fibrous composite and the added material, as another example, in Fig. 3A, a flexible, fibrous composite that is a hybrid of carbon fiber and high molecular weight polypropylene was used as a substrate for nylon as an added material (col. 11, lines 45-67 and 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742